Order entered October 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00411-CV

                         TONYA PARKS, Appellant

                                      V.

AFFILIATED BANK, AFFILIATED BANK FSB, AFFILIATED BANK FSB,
INC., BANCAFFILIATED, INC., JOSHUA CAMPBELL AND KATHERINE
                    CAMPBELL, Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01614-B

                                   ORDER

      I voluntarily recuse myself from hearing any matter involving Tonya Parks

as a party.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE